Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.

Drawings
The drawings are objected to because Figures 1-4 include graphs where the independent variable and the dependent variable are graphed on the wrong axis; please place the independent variable (time) on the x-axis, and the dependent variable on the y-axis; also, please provide labels on the x- and y- axis in all of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (PGPub 2001/0023245) and Yoon (Chonnam Medical Journal, 50, 82-85, 2014 [IDS Reference]). Okamoto teaches methods of treating the ophthalmological condition glaucoma, by administering nerve growth factor (NGF). See paragraph [0001] [0017]. Although Okamoto does not state that glaucoma is a neurodegenerative ophthalmologic pathology, this necessarily reads upon the claimed invention, since glaucoma was the elected neurodegenerative ophthalmologic pathology in the response to the Election Requirement. Additionally, although Okamoto broadly recites NGF, and not NGF-β, NGF and NGF-β appear to be interchangeable terms in the prior art. Finally, Okamoto teaches NGF, and does not teach blood serum that comprises NGF.
Yoon provides a review paper that describes the utility of using umbilical cord-based serum for the treatment of ophthalmological pathologies. Yoon notes that serum is well-known for the treatment of a number of ophthalmological pathologies, but does not explicitly teach glaucoma. See page 82, “Abstract” section; pages 83 and 84, “Clinical Application of Umbilical Cor Serum in Ophthalmology” section. Finally, Yoon indicates that blood serum inherently contains NGF. See page 82, right column, last [incomplete] paragraph.
It would be obvious to utilize the NGF-containing serum of Yoon, in the glaucoma method of Okamoto because the serum of Yoon contains all of the growth factors that Okamoto considers to be useful for the treatment of glaucoma, and Yoon clearly shows that NGF-containing serum has a known use and utility for the treatment of other ophthalmological conditions. There would be a reasonable expectation of success because serum is already used to treat ophthalmological conditions, serum inherently contains NGF, and NGF is known (based upon Okamoto) to treat the ophthalmological conditions - glaucoma.
With respect to claim 1, as discussed above, Okamoto and Yoon teach the claimed invention.
With respect to claim 2, Okamoto teaches providing NGF in the units μg/l, where 1 μg/l is 1000 pg/mL. Okamoto indicates that the concentration can be as low as 10-3 μg/l, which is 1 pg/mL. See paragraph [0025]. Based upon the disclosure of Okamoto, it would be reasonable to suggest that the ordinary artisan would be capable of optimizing the dosage of NGF in a method for treating glaucoma.
With respect to claim 6, Yoon indicates that most (if not all) of the claimed factors are inherently present in blood serum. See page 82, right column.
With respect to claims 7 and 8, Yoon teaches human umbilical cord-based blood serum. See page 82, “Abstract” section; page 84, “Summary and Future Applications” section.
With respect to claims 9 and 10, Okamoto teaches the neurodegenerative ophthalmologic pathology - glaucoma.
With respect to claim 19, as discussed above, it is clear from Yoon that the claimed factors are inherently present in serum, especially cord-based serum. Since there do not seem to be any non-conventional methods of acquiring the claimed serum, the claimed serum appears identical to the serum disclosed in Yoon. As such, it would be reasonable to suggest that the claimed levels of factors are inherently present in the serum of Yoon.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (PGPub 2001/0023245) and Yoon (Chonnam Medical Journal, 50, 82-85, 2014 [IDS Reference]) and evidenced by Klein, et al (International Journal of Neuropsychopharmacology, 14, 347-353, 2011). See the discussion of Okamoto and Yoon above. Although Okamoto teaches that BDNF is useful for the treatment of glaucoma, Okamoto does not teach including BDNF in serum. Klein indicates that BDNF is inherently present in blood serum. See page 347, “Abstract” section. If BDNF is inherently present in blood serum, a method involving the combination of Okamoto and Yoon would inherently include BDNF in the composition. Furthermore, as discussed in the rejection of claim 3 (above), Okamoto teaches the claimed concentration, or provides motivation to optimize the concentration to the claimed level. See paragraph [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651